McDONALD, Chief Justice.
Appellant Brown instituted this suit for $995. against appellee Felder, as balance due on an attorney’s fee; appellee Yates was alleged to have advised Felder not to make payments on the fee. Appellees filed defenses of fraud, mutual mistake and general denial.
Trial was before the Court without a jury which, after hearing, rendered judgment that appellant*take nothing.
Appellant appeals, contending that the “trial court abused its discretionary authority.”
Appellant brings forward no Statement of Facts.
In the absence of a Statement of Facts, it must be presumed on appeal that sufficient evidence was introduced to support the findings and judgment of the Trial Court. Further, every reasonable presumption consistent with the record will be indulged in favor of the correctness of the judgment. Lane v. Fair Stores, 150 Tex. 566, 243 S.W.2d 683; Ehrhardt v. Ehrhardt, CCA (Ref.) 368 S.W.2d 37.
Appellant has shown no error. Affirmed.